Case 2:20-cv-07993-SB-GJS Document 24 Filed 03/02/21 Page 1 of 17 Page ID #:143




   1

   2

   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10

  11 DAMION TROTTER, an individual,               CASE NO. 2:20-cv-07993-SB (GJSx)
  12               Plaintiff,                     STIPULATED
                                                        1
                                                             PROTECTIVE
                                                  ORDER
  13         v.
                                                  [Assigned to Hon. Stanley Blumenfeld,
  14 COUNTY OF LOS ANGELES; and                   Jr., Courtroom “6C”]
       DOES 1 through 50, inclusive,              [Assigned to Hon. Magistrate Gail J.
  15                                              Standish]
                   Defendants.
  16

  17         Subject to the approval of this Court, plaintiff DAMION TROTTER and
  18 defendant COUNTY OF LOS ANGELES (collectively the “Parties”) hereby

  19 stipulate for entry of the following Stipulated Protective Order governing the

  20 production of certain documents and information which defendants contend involve

  21 privileged and confidential information concerning County of Los Angeles

  22 (“County”) hereafter and its employees.

  23

  24

  25

  26
       1
        This Stipulated Protective Order is substantially based on the model protective
  27
       order provided under Magistrate Judge Gail J. Standish’s Procedures.
  28
Case 2:20-cv-07993-SB-GJS Document 24 Filed 03/02/21 Page 2 of 17 Page ID #:144




   1                                ORDER ON STIPULATION
   2        The Court, finding good cause, Orders as follows:
   3     1. A. PURPOSES AND LIMITATIONS
   4        Discovery in this action is likely to involve production of confidential,
   5 proprietary or private information for which special protection from public

   6 disclosure and from use for any purpose other than prosecuting this litigation may

   7 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to

   8 enter the following Stipulated Protective Order. The parties acknowledge that this

   9 Order does not confer blanket protections on all disclosures or responses to

  10 discovery and that the protection it affords from public disclosure and use extends

  11 only to the limited information or items that are entitled to confidential treatment

  12 under the applicable legal principles.

  13        B. GOOD CAUSE STATEMENT
  14        This action involves the County of Los Angeles. Plaintiff is seeking materials
  15 and information that Defendant County of Los Angeles (“County”) maintains as

  16 confidential, such as information and other administrative materials and information

  17 currently in the possession of the County and which the County believes need

  18 special protection from public disclosure and from use for any purpose other than

  19 prosecuting this litigation.

  20        The County asserts that the confidentiality of the materials and information
  21 sought by Plaintiff is recognized by California and federal law, as evidenced inter

  22 alia by California Penal Code section 832.7 and Kerr v. United States Dist. Ct. for

  23 N.D. Cal., 511 F.2d 192, 198 (9th Cir. 1975), aff’d, 426 U.S. 394 (1976). The

  24 County has not publicly released the materials and information referenced above

  25 except under protective order or pursuant to a court order, if at all. These materials

  26 and information are of the type that has been used to initiate disciplinary action

  27 against Los Angeles County Sheriff’s Department deputies, and has been used as

  28
Case 2:20-cv-07993-SB-GJS Document 24 Filed 03/02/21 Page 3 of 17 Page ID #:145




   1 evidence in disciplinary proceedings, where the deputies’ conduct was considered to

   2 be contrary to the Sheriff Department’s policy.

   3         The County contends that absent a protective order delineating the
   4 responsibilities of nondisclosure on the part of the parties hereto, there is a specific

   5 risk of unnecessary and undue disclosure by one or more of the many attorneys,

   6 secretaries, law clerks, paralegals and expert witnesses involved in this case, as well

   7 as the corollary risk of embarrassment, harassment and professional and legal harm

   8 on the part of Los Angeles County Sheriff’s Department deputies referenced in the

   9 materials and information.

  10         The County also contends that the unfettered disclosure of the materials and
  11 information, absent a protective order, would allow the media to share this

  12 information with potential jurors in the area, impacting the rights of the County

  13 herein to receive a fair trial.

  14         Accordingly, to expedite the flow of information, to facilitate the prompt
  15 resolution of disputes over confidentiality of discovery materials, to adequately

  16 protect information the parties are entitled to keep confidential, to ensure that the

  17 parties are permitted reasonable necessary uses of such material in preparation for

  18 and in the conduct of trial, to address their handling at the end of the litigation, and

  19 serve the ends of justice, a protective order for such information is justified in this

  20 matter. It is the intent of the parties that information will not be designated as

  21 confidential for tactical reasons and that nothing be so designated without a good

  22 faith belief that it has been maintained in a confidential, non-public manner, and

  23 there is good cause why it should not be part of the public record of this case.

  24 C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL

  25          The parties further acknowledge, as set forth in Section 12.3, below, that this
  26 Stipulated Protective Order does not automatically entitle them to file confidential

  27 information under seal and that Local Civil Rule 79-5 sets forth the procedures that

  28
Case 2:20-cv-07993-SB-GJS Document 24 Filed 03/02/21 Page 4 of 17 Page ID #:146




   1 must be followed and the standards that will be applied when a party seeks

   2 permission from the court to file material under seal.

   3        There is a strong presumption that the public has a right of access to judicial
   4 proceedings and records in civil cases. In connection with non-dispositive motions,

   5 good cause must be shown to support a filing under seal. See Kamakana v. City and

   6 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors

   7 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,

   8 Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders

   9 require good cause showing), and a specific showing of good cause or compelling

  10 reasons with proper evidentiary support and legal justification, must be made with

  11 respect to Protected Material that a party seeks to file under seal. The parties’ mere

  12 designation of Disclosure or Discovery Material as CONFIDENTIAL does not—

  13 without the submission of competent evidence by declaration, establishing that the

  14 material sought to be filed under seal qualifies as confidential, privileged, or

  15 otherwise protectable—constitute good cause.

  16        Further, if a party requests sealing related to a dispositive motion or trial, then
  17 compelling reasons, not only good cause, for the sealing must be shown, and the

  18 relief sought shall be narrowly tailored to serve the specific interest to be protected.

  19 See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For

  20 each item or type of information, document, or thing sought to be filed or introduced

  21 under seal in connection with a dispositive motion or trial, the party seeking

  22 protection must articulate compelling reasons, supported by specific facts and legal

  23 justification, for the requested sealing order. Again, competent evidence supporting

  24 the application to file documents under seal must be provided by declaration.

  25        Any document that is not confidential, privileged, or otherwise protectable in
  26 its entirety will not be filed under seal if the confidential portions can be redacted.

  27 If documents can be redacted, then a redacted version for public viewing, omitting

  28 only the confidential, privileged, or otherwise protectable portions of the document,
Case 2:20-cv-07993-SB-GJS Document 24 Filed 03/02/21 Page 5 of 17 Page ID #:147




   1 shall be filed. Any application that seeks to file documents under seal in their

   2 entirety should include an explanation of why redaction is not feasible.

   3 2.      DEFINITIONS
   4         2.1   Action: Damion Trotter v. County of Los Angeles, Case No. 2:20-cv-
   5 07993-SB (GJSx)

   6         2.2   Challenging Party: a Party or Non-Party that challenges the designation
   7 of information or items under this Order.

   8         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
   9 how it is generated, stored or maintained) or tangible things that qualify for

  10 protection under Federal Rule of Civil Procedure, Rule 26(c), and as specified

  11 above in the Good Cause Statement.

  12         2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
  13 their support staff).

  14         2.5   Designating Party: a Party or Non-Party that designates information or
  15 items    that it produces in disclosures or in responses to discovery as
  16 “CONFIDENTIAL.”

  17         2.6   Disclosure or Discovery Material: all items or information, regardless
  18 of the medium or manner in which it is generated, stored, or maintained (including,

  19 among other things, testimony, transcripts, and tangible things), that are produced or

  20 generated in disclosures or responses to discovery in this matter.

  21         2.7   Expert: a person with specialized knowledge or experience in a matter
  22 pertinent to the litigation who has been retained by a Party or its counsel to serve as

  23 an expert witness or as a consultant in this Action.

  24         2.8   House Counsel: attorneys who are employees of a party to this Action.
  25 House Counsel does not include Outside Counsel of Record or any other outside

  26 counsel.

  27         2.9   Non-Party: any natural person, partnership, corporation, association, or
  28 other legal entity not named as a Party to this action.
Case 2:20-cv-07993-SB-GJS Document 24 Filed 03/02/21 Page 6 of 17 Page ID #:148




   1         2.10 Outside Counsel of Record: attorneys who are not employees of a party
   2 to this Action but are retained to represent or advise a party to this Action and have

   3 appeared in this Action on behalf of that party or are affiliated with a law firm which

   4 has appeared on behalf of that party, and includes support staff.

   5         2.11 Party: any party to this Action, including all of its officers, directors,
   6 employees, consultants, retained experts, and Outside Counsel of Record (and their

   7 support staffs).

   8         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   9 Discovery Material in this Action.

  10         2.13 Professional Vendors: persons or entities that provide litigation support
  11 services (e.g., photocopying, videotaping, translating, preparing exhibits or

  12 demonstrations, and organizing, storing, or retrieving data in any form or medium)

  13 and their employees and subcontractors.

  14         2.14 Protected Material: any Disclosure or Discovery Material that is
  15 designated as “CONFIDENTIAL.”

  16         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  17 from a Producing Party.

  18 3.      SCOPE
  19
             The protections conferred by this Stipulation and Order cover not only

  20
       Protected Material (as defined above), but also (1) any information copied or

  21
       extracted from Protected Material; (2) all copies, excerpts, summaries, or

  22
       compilations of Protected Material; and (3) any testimony, conversations, or

  23
       presentations by Parties or their Counsel that might reveal Protected Material.

  24
             Any use of Protected Material at trial shall be governed by the orders of the

  25
       trial judge. This Order does not govern the use of Protected Material at trial.

  26
       4.    DURATION

  27
             FINAL DISPOSITION of the action is defined as the conclusion of any

  28
       appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
Case 2:20-cv-07993-SB-GJS Document 24 Filed 03/02/21 Page 7 of 17 Page ID #:149




   1 has run. Except as set forth below, the terms of this protective order apply through

   2 FINAL DISPOSITION of the action. The parties may stipulate that the they will be

   3 contractually bound by the terms of this agreement beyond FINAL DISPOSITION,

   4 but will have to file a separate action for enforcement of the agreement once all

   5 proceedings in this case are complete.

   6        Once a case proceeds to trial, information that was designated as
   7 CONFIDENTIAL or maintained pursuant to this protective order used or introduced

   8 as an exhibit at trial becomes public and will be presumptively available to all

   9 members of the public, including the press, unless compelling reasons supported by

  10 specific factual findings to proceed otherwise are made to the trial judge in advance

  11 of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”

  12 showing for sealing documents produced in discovery from “compelling reasons”

  13 standard when merits-related documents are part of court record). Accordingly, for

  14 such materials, the terms of this protective order do not extend beyond the

  15 commencement of the trial.

  16 5.     DESIGNATING PROTECTED MATERIAL
  17        5.1    Exercise of Restraint and Care in Designating Material for Protection.
  18        Each Party or Non-Party that designates information or items for protection
  19 under this Order must take care to limit any such designation to specific material

  20 that qualifies under the appropriate standards. The Designating Party must

  21 designate for protection only those parts of material, documents, items or oral or

  22 written communications that qualify so that other portions of the material,

  23 documents, items or communications for which protection is not warranted are not

  24 swept unjustifiably within the ambit of this Order.

  25        Mass, indiscriminate or routinized designations are prohibited. Designations
  26 that are shown to be clearly unjustified or that have been made for an improper

  27 purpose (e.g., to unnecessarily encumber the case development process or to impose

  28
Case 2:20-cv-07993-SB-GJS Document 24 Filed 03/02/21 Page 8 of 17 Page ID #:150




   1 unnecessary expenses and burdens on other parties) may expose the Designating

   2 Party to sanctions.

   3        If it comes to a Designating Party’s attention that information or items that it
   4 designated for protection do not qualify for protection, that Designating Party must

   5 promptly notify all other Parties that it is withdrawing the inapplicable designation.

   6        5.2      Manner and Timing of Designations. Except as otherwise provided in
   7 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

   8 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

   9 under this Order must be clearly so designated before the material is disclosed or

  10 produced.

  11        Designation in conformity with this Order requires:
  12              (a) for information in documentary form (e.g., paper or electronic
  13 documents, but excluding transcripts of depositions or other pretrial or trial

  14 proceedings), that the Producing Party affix at a minimum, the legend

  15 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that

  16 contains protected material. If only a portion or portions of the material on a page

  17 qualifies for protection, the Producing Party also must clearly identify the protected

  18 portion(s) (e.g., by making appropriate markings in the margins).

  19        A Party or Non-Party that makes original documents available for inspection
  20 need not designate them for protection until after the inspecting Party has indicated

  21 which documents it would like copied and produced. During the inspection and

  22 before the designation, all of the material made available for inspection shall be

  23 deemed “CONFIDENTIAL.” After the inspecting Party has identified the

  24 documents it wants copied and produced, the Producing Party must determine which

  25 documents, or portions thereof, qualify for protection under this Order. Then,

  26 before producing the specified documents, the Producing Party must affix the

  27 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a

  28 portion or portions of the material on a page qualifies for protection, the Producing
Case 2:20-cv-07993-SB-GJS Document 24 Filed 03/02/21 Page 9 of 17 Page ID #:151




   1 Party also must clearly identify the protected portion(s) (e.g., by making appropriate

   2 markings in the margins).

   3              (b) for testimony given in depositions that the Designating Party identifies
   4 the Disclosure or Discovery Material on the record, before the close of the

   5 deposition all protected testimony.

   6              (c) for information produced in some form other than documentary and
   7 for any other tangible items, that the Producing Party affix in a prominent place on

   8 the exterior of the container or containers in which the information is stored the

   9 legend “CONFIDENTIAL.” If only a portion or portions of the information

  10 warrants protection, the Producing Party, to the extent practicable, shall identify the

  11 protected portion(s).

  12        5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
  13 failure to designate qualified information or items does not, standing alone, waive

  14 the Designating Party’s right to secure protection under this Order for such material.

  15 Upon timely correction of a designation, the Receiving Party must make reasonable

  16 efforts to assure that the material is treated in accordance with the provisions of this

  17 Order.

  18 6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
  19        6.1      Timing of Challenges. Any Party or Non-Party may challenge a
  20 designation of confidentiality at any time that is consistent with the Court’s

  21 Scheduling Order.

  22        6.2      Meet and Confer. The Challenging Party shall initiate the dispute
  23 resolution process under Local Rule 37.1 et seq.

  24        6.3      The burden of persuasion in any such challenge proceeding shall be on
  25 the Designating Party. Frivolous challenges, and those made for an improper

  26 purpose (e.g., to harass or impose unnecessary expenses and burdens on other

  27 parties) may expose the Challenging Party to sanctions. Unless the Designating

  28 Party has waived or withdrawn the confidentiality designation, all parties shall
Case 2:20-cv-07993-SB-GJS Document 24 Filed 03/02/21 Page 10 of 17 Page ID #:152




    1 continue to afford the material in question the level of protection to which it is

    2 entitled under the Producing Party’s designation until the Court rules on the

    3 challenge.

    4

    5 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
    6        7.1      Basic Principles. A Receiving Party may use Protected Material that is
    7 disclosed or produced by another Party or by a Non-Party in connection with this

    8 Action only for prosecuting, defending or attempting to settle this Action. Such

    9 Protected Material may be disclosed only to the categories of persons and under the

   10 conditions described in this Order. When the Action has been terminated, a

   11 Receiving Party must comply with the provisions of section 13 below (FINAL

   12 DISPOSITION).

   13        Protected Material must be stored and maintained by a Receiving Party at a
   14 location and in a secure manner that ensures that access is limited to the persons

   15 authorized under this Order.

   16        7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
   17 otherwise ordered by the court or permitted in writing by the Designating Party, a

   18 Receiving Party may disclose any information or item designated

   19 “CONFIDENTIAL” only to:

   20              (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   21 well as employees of said Outside Counsel of Record to whom it is reasonably

   22 necessary to disclose the information for this Action;

   23              (b) the officers, directors, and employees (including House Counsel) of
   24 the Receiving Party to whom disclosure is reasonably necessary for this Action;

   25              (c) Experts (as defined in this Order) of the Receiving Party to whom
   26 disclosure is reasonably necessary for this Action and who have signed the

   27 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

   28              (d) the court and its personnel;
Case 2:20-cv-07993-SB-GJS Document 24 Filed 03/02/21 Page 11 of 17 Page ID #:153




    1            (e) court reporters and their staff;
    2            (f) professional jury or trial consultants, mock jurors, and Professional
    3 Vendors to whom disclosure is reasonably necessary for this Action and who have

    4 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

    5            (g) the author or recipient of a document containing the information or a
    6 custodian or other person who otherwise possessed or knew the information;

    7            (h) during their depositions, witnesses, and attorneys for witnesses, in the
    8 Action to whom disclosure is reasonably necessary provided: (1) the deposing party

    9 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will

   10 not be permitted to keep any confidential information unless they sign the

   11 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

   12 agreed by the Designating Party or ordered by the court. Pages of transcribed

   13 deposition testimony or exhibits to depositions that reveal Protected Material may

   14 be separately bound by the court reporter and may not be disclosed to anyone except

   15 as permitted under this Stipulated Protective Order; and

   16            (i) any mediator or settlement officer, and their supporting personnel,
   17 mutually agreed upon by any of the parties engaged in settlement discussions.

   18 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   19        IN OTHER LITIGATION
   20        If a Party is served with a subpoena or a court order issued in other litigation
   21 that compels disclosure of any information or items designated in this Action as

   22 “CONFIDENTIAL,” that Party must:

   23            (a) promptly notify in writing the Designating Party. Such notification
   24 shall include a copy of the subpoena or court order;

   25            (b) promptly notify in writing the party who caused the subpoena or order
   26 to issue in the other litigation that some or all of the material covered by the

   27 subpoena or order is subject to this Protective Order. Such notification shall include

   28 a copy of this Stipulated Protective Order; and
Case 2:20-cv-07993-SB-GJS Document 24 Filed 03/02/21 Page 12 of 17 Page ID #:154




    1            (c) cooperate with respect to all reasonable procedures sought to be
    2 pursued by the Designating Party whose Protected Material may be affected.

    3        If the Designating Party timely seeks a protective order, the Party served with
    4 the subpoena or court order shall not produce any information designated in this

    5 action as “CONFIDENTIAL” before a determination by the court from which the

    6 subpoena or order issued, unless the Party has obtained the Designating Party’s

    7 permission. The Designating Party shall bear the burden and expense of seeking

    8 protection in that court of its confidential material and nothing in these provisions

    9 should be construed as authorizing or encouraging a Receiving Party in this Action

   10 to disobey a lawful directive from another court.

   11 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   12        PRODUCED IN THIS LITIGATION
   13            (a) The terms of this Order are applicable to information produced by a
   14 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information

   15 produced by Non-Parties in connection with this litigation is protected by the

   16 remedies and relief provided by this Order. Nothing in these provisions should be

   17 construed as prohibiting a Non-Party from seeking additional protections.

   18            (b) In the event that a Party is required, by a valid discovery request, to
   19 produce a Non-Party’s confidential information in its possession, and the Party is

   20 subject to an agreement with the Non-Party not to produce the Non-Party’s

   21 confidential information, then the Party shall:

   22               (1) promptly notify in writing the Requesting Party and the Non-Party
   23 that some or all of the information requested is subject to a confidentiality

   24 agreement with a Non-Party;

   25               (2) promptly provide the Non-Party with a copy of the Stipulated
   26 Protective Order in this Action, the relevant discovery request(s), and a reasonably

   27 specific description of the information requested; and

   28               (3) make the information requested available for inspection by the
Case 2:20-cv-07993-SB-GJS Document 24 Filed 03/02/21 Page 13 of 17 Page ID #:155




    1 Non-Party, if requested.

    2            (c) If the Non-Party fails to seek a protective order from this court within
    3 14 days of receiving the notice and accompanying information, the Receiving Party

    4 may produce the Non-Party’s confidential information responsive to the discovery

    5 request. If the Non-Party timely seeks a protective order, the Receiving Party shall

    6 not produce any information in its possession or control that is subject to the

    7 confidentiality agreement with the Non-Party before a determination by the court.

    8 Absent a court order to the contrary, the Non-Party shall bear the burden and

    9 expense of seeking protection in this court of its Protected Material.

   10 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   11        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   12 Protected Material to any person or in any circumstance not authorized under this

   13 Stipulated Protective Order, the Receiving Party must immediately (a) notify in

   14 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

   15 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

   16 persons to whom unauthorized disclosures were made of all the terms of this Order,

   17 and (d) request such person or persons to execute the “Acknowledgment and

   18 Agreement to Be Bound” that is attached hereto as Exhibit A.

   19 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   20        PROTECTED MATERIAL
   21        When a Producing Party gives notice to Receiving Parties that certain
   22 inadvertently produced material is subject to a claim of privilege or other protection,

   23 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

   24 Procedure 26(b)(5)(B). This provision is not intended to modify whatever

   25 procedure may be established in an e-discovery order that provides for production

   26 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and

   27 (e), insofar as the parties reach an agreement on the effect of disclosure of a

   28 communication or information covered by the attorney-client privilege or work
Case 2:20-cv-07993-SB-GJS Document 24 Filed 03/02/21 Page 14 of 17 Page ID #:156




    1 product protection, the parties may incorporate their agreement in the stipulated

    2 protective order submitted to the court.

    3 12.    MISCELLANEOUS
    4        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    5 person to seek its modification by the Court in the future.

    6        12.2 Right to Assert Other Objections. By stipulating to the entry of this
    7 Protective Order, no Party waives any right it otherwise would have to object to

    8 disclosing or producing any information or item on any ground not addressed in this

    9 Stipulated Protective Order. Similarly, no Party waives any right to object on any

   10 ground to use in evidence of any of the material covered by this Protective Order.

   11        12.3 Filing Protected Material. A Party that seeks to file under seal any
   12 Protected Material must comply with Local Civil Rule 79-5. Protected Material

   13 may only be filed under seal pursuant to a court order authorizing the sealing of the

   14 specific Protected Material at issue. If a Party’s request to file Protected Material

   15 under seal is denied by the court, then the Receiving Party may file the information

   16 in the public record unless otherwise instructed by the court.

   17 13.    FINAL DISPOSITION
   18        After the final disposition of this Action, as defined in paragraph 4, within 60
   19 days of a written request by the Designating Party, each Receiving Party must return

   20 all Protected Material to the Producing Party or destroy such material. As used in

   21 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

   22 summaries, and any other format reproducing or capturing any of the Protected

   23 Material. Whether the Protected Material is returned or destroyed, the Receiving

   24 Party must submit a written certification to the Producing Party (and, if not the same

   25 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies

   26 (by category, where appropriate) all the Protected Material that was returned or

   27 destroyed and (2) affirms that the Receiving Party has not retained any copies,

   28 abstracts, compilations, summaries or any other format reproducing or capturing any
Case 2:20-cv-07993-SB-GJS Document 24 Filed 03/02/21 Page 15 of 17 Page ID #:157




    1 of the Protected Material. Notwithstanding this provision, Counsel are entitled to

    2 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

    3 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

    4 reports, attorney work product, and consultant and expert work product, even if such

    5 materials contain Protected Material. Any such archival copies that contain or

    6 constitute Protected Material remain subject to this Protective Order as set forth in

    7 Section 4 (DURATION).

    8                           [CONTINUED ON NEXT PAGE]
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
Case 2:20-cv-07993-SB-GJS Document 24 Filed 03/02/21 Page 16 of 17 Page ID #:158




    1 14.     VIOLATION
    2 Any violation of this Order may be punished by any and all appropriate measures

    3 including, without limitation, contempt proceedings and/or monetary sanctions.

    4

    5 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

    6

    7 DATED: March 1, 2021               HARRIS & ASSOCIATES
    8

    9

   10                                    By: /s/ Herbert Hayden
                                             HERBERT HAYDEN
   11                                        Attorneys for Plaintiff
   12
        DATED: March 1, 2021             HURRELL CANTRALL LLP
   13

   14

   15                                    By: Jonathan Fang
   16                                        THOMAS C. HURRELL
                                             JONATHAN FANG
   17                                        Attorneys for Defendant, COUNTY OF
   18                                        LOS ANGELES
   19

   20 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

   21

   22 DATED: March 2, 2021

   23

   24

   25 _____________________________________

   26 HON. GAIL J. STANDISH
        United States Magistrate Judge
   27

   28
Case 2:20-cv-07993-SB-GJS Document 24 Filed 03/02/21 Page 17 of 17 Page ID #:159




    1                                      EXHIBIT A
    2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3

    4        I, _____________________________ [print or type full name], of
    5 _________________ [print or type full address], declare under penalty of perjury

    6 that I have read in its entirety and understand the Stipulated Protective Order that

    7 was issued by the United States District Court for the Central District of California

    8 on [date] in the case of Damion Trotter v. County of Los Angeles, Case No. 2:20-cv-

    9 07993-SB (GJSx). I agree to comply with and to be bound by all the terms of this

   10 Stipulated Protective Order and I understand and acknowledge that failure to so

   11 comply could expose me to sanctions and punishment in the nature of contempt. I

   12 solemnly promise that I will not disclose in any manner any information or item that

   13 is subject to this Stipulated Protective Order to any person or entity except in strict

   14 compliance with the provisions of this Order. I further agree to submit to the

   15 jurisdiction of the United States District Court for the Central District of California

   16 for the purpose of enforcing the terms of this Stipulated Protective Order, even if

   17 such enforcement proceedings occur after termination of this action. I hereby

   18 appoint    __________________________          [print   or   type   full   name]    of
   19 _______________________________________ [print or type full address and

   20 telephone number] as my California agent for service of process in connection with

   21 this action or any proceedings related to enforcement of this Stipulated Protective

   22 Order.

   23 Date: ______________________________________

   24 City and State where sworn and signed: _________________________________

   25 Printed name: _______________________________

   26 Signature: __________________________________

   27

   28
